Title: From William Stephens Smith to Abigail Smith Adams, 20 July 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam
Washington City July 20th. 1813 Wednesday

I have your letter of the 16th I hasten to ansr. it as I have by the same post receivd a Letter from our dear Caroline from Schnectady giving an account of the safe arrival of the Party there in improved health they go on to Ballstown to try the Springs & from thence proceed to Quincy; where I now have no doubt but they will arrive safe—I have addressd the paper of the day to Caroline by which you will see, I have dared to take the floor of the C—— the house, with closed doors on Thursday last
The British are at port Tobacco—thirty four miles from the Capital, I have had the honor of inducing a total change in the mode of defence for this Capitol and they will pursue my plan  thro’, and this I would not wish to be spoken of at large let the newspapers, be the trumpet—If the party have not arrived, upon the arrival of this, they must be very near you
Give my love to them all / Respects to The President / yours sincerely


W: S: Smith1/2 past 4. oClock House with closed doors